Citation Nr: 0018937	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to January 
1961, and from December 1961 to December 1964.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board notes the issue of 
entitlement to a permanent and total disability rating for 
pension purposes, including under 38 C.F.R. § 3.321(b)(2) 
(1999), was denied by the February 1999 RO decision on 
appeal.  The veteran's February 1999 notice of disagreement 
also included disagreement with these decisions.  A March 
1999 RO decision granted eligibility for a permanent and 
total disability rating for pension purposes, subject to 
verification of eligibility regarding income and net worth.  
An August 1999 RO decision denied entitlement to a permanent 
and total disability rating for pension purposes, based upon 
the veteran's statement of net worth.  As there is no notice 
of disagreement (NOD) of record as to this decision, and no 
perfected appeal, this issue is not before the Board.

The Board also notes that the veteran, in his April 1999 
substantive appeal, has raised the issue of service 
connection for a right knee condition, secondary to his 
service-connected traumatic arthritis of the left knee.  As 
it appears this claim has not been adjudicated by the RO, it 
is referred to the RO for appropriate action.


REMAND

In September 1995 the veteran filed for service connection 
for residuals of a right knee fracture.  That claim was 
denied by the RO in April 1996.  The April 1996 decision also 
granted service connection for traumatic arthritis of the 
left knee, assigning a 10 percent disability rating, 
effective September 22, 1995, the date of receipt of the 
veteran's claim for compensation, and denied a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a November 1996 statement, the veteran, while noting his 
disappointment that no reports of a right knee fracture 
appeared in his service medical records, made clear his lack 
of disagreement with any fact or law stated in that decision, 
and indicated "I don't want an appeal" as to this issue.  
As the veteran did not file a NOD with this decision, it 
became final in April 1997.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999); Person v. Brown, 
5 Vet. App. 449, 450 (1993).  Thus, in order to reopen his 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108, 7104(b), 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1999); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The RO, however, when the veteran sought to reopen his claim 
in June 1998, characterized the issue as service connection 
for residuals of a right knee injury (claimed as a fractured 
knee).  The United States Court of Appeals for the Federal 
Circuit has held that the veteran's rights and interests 
should not be foreclosed by the way in which the agency 
framed the issue under dispute.  See Collaro v. West, 136 
F.3d 1304, 1309 (Fed. Cir. 1998).  Therefore, as the 
veteran's claim was not properly characterized, and as no 
decision as to whether the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for residuals of a right knee fracture has been adjudicated 
by the RO, that issue remains open, and must be remanded for 
adjudication by the RO.

In order to give the veteran every consideration with respect 
to the present appeal, and to accord due process of law, it 
is the opinion of the Board that further action in this case 
is warranted.  Accordingly, this case is REMANDED to the RO 
for the following action:

The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for 
residuals of a right knee fracture, based 
upon all evidence of record and all 
applicable statutory, regulatory, and 
case law.  If the decision is unfavorable 
to the veteran, he should be properly 
notified of his appellate rights.  
Thereafter, subject to current appellate 
procedures, if the veteran files a timely 
notice of disagreement and substantive 
appeal, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to accord due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


